As filed with the Securities and Exchange Commission on November 28, 2007 File Nos.333-09153 811-07737 SECURITIES AND EXCHANGE COMMISSION Washington, DC 20549 FORM N-1A REGISTRATION STATEMENT UNDER THE SECURITIES ACT OF 1933 Post-Effective Amendment No. 20 [X] and REGISTRATION STATEMENT UNDER THE INVESTMENT COMPANY ACT OF 1940 Amendment No. 21 [X] THE PURISIMA FUNDS (Exact Name of Registrant as Specified in Charter) 13100 SKYLINE BOULEVARD WOODSIDE, CALIFORNIA 94062-4547 (Address of Principal Executive Offices, including Zip Code) Registrant's Telephone Number, including Area Code: (415) 851-7925 KENNETH L. FISHER 13100 Skyline Boulevard Woodside, California94062-4547 (Name and Address of Agent for Service) Copy to: David Hearth, Esq. Paul, Hastings, Janofsky & Walker LLP 55 Second Street, 24th Floor San Francisco, CA 94105-3441 It is proposed that this filing will become effective (check appropriate box): oImmediately upon filing pursuant to Rule 485 (b) ýOn December 1, 2007, pursuant to Rule 485(b) o60 days after filing pursuant to Rule 485(a)(1) oOn , pursuant to Rule 485(a)(1) o75 days after filing pursuant to Rule 485(a)(2) oOn , pursuant to Rule 485(a)(2) If appropriate, check the following box: o this post-effective amendment designates a new effective date for a previously filed post-effective amendment. The Purisima Funds Prospectus December 1, 2007 The Purisima Total Return Fund As with all mutual funds, the Securities and Exchange Commission has not approved or disapproved these securities or determined if this prospectus is truthful or complete.Any representation to the contrary is a criminal offense. TABLE OF CONTENTS INVESTMENT OBJECTIVE 3 MAIN INVESTMENT STRATEGIES 3 PRINCIPAL INVESTMENT RISKS 4 PERFORMANCE 6 FEES AND EXPENSES 7 OTHER IMPORTANT RISK DISCLOSURES 8 PORTFOLIO HOLDINGS 9 ABOUT THE ADVISER 9 PRICING OF FUND SHARES 10 SHAREHOLDER TRANSACTIONS 10 HOW TO PURCHASE & REDEEM SHARES 10 POLICY ON DISRUPTIVE TRADING 15 FAIR VALUE PRICING 17 SHAREHOLDER REPORTS & INFORMATION 17 DIVIDENDS & DISTRIBUTIONS 17 TAXES 18 RULE 12B-1 FEES 18 FINANCIAL HIGHLIGHTS 19 PRIVACY NOTICE PN-1 2 INVESTMENT OBJECTIVE · Purisima Total Return Fund (the “Fund”): seeks a high total return.The Fund seeks to achieve its objective by investing in a portfolio allocated between domestic and foreign common stocks, fixed-income securities, money market instruments and other equity-type securities.The Fund’s investments in different types of securities may vary significantly. MAIN INVESTMENT STRATEGIES · Domestic Stock Selection Strategy:Style selection is a high priority and Fisher Asset Management, LLC (the “Adviser”) evaluates various criteria such as large-capitalization stocks versus small-capitalization stocks, and growth versus value stocks. The Adviser believes that a significant portion of the return on an investment in a stock is derived from a weighted exposure to the market’s styles.Style is defined as the combination of market capitalization size (i.e., big, mid, and small cap) and valuation (low/“value” or high/“growth”).The resulting six styles are: MARKET CAP BIG CAP VALUE BIG CAP GROWTH MID-CAP VALUE MID-CAP GROWTH SMALL CAP VALUE SMALL CAP GROWTH VALUATION The Adviser believes that, for extended periods, the market favors certain styles over others.This favoritism rotates, with all styles leading (and lagging) at various times.The Adviser also believes that this selection is more important in achieving investment returns than individual stock or manager selection.The Adviser’s domestic strategy attempts to identify which style the investment cycle will favor and then seeks to purchase superior stocks within it. · Foreign Stock Selection Strategy: Like its domestic stock selection strategy, the Adviser uses style selection to make investment decisions for the Fund.Country selection also is a high priority and the Adviser generally evaluates countries on a contrarian basis by avoiding those considered to be too popular or “overbought” by investors. After eliminating or reducing the Fund’s exposure to those countries, the Adviser tries to identify foreign countries with strong underlying economic fundamentals.Once these markets are isolated, the Adviser searches for top tier companies within them.The foreign portfolio is constructed by favoring stocks from countries with positive economic factors.The Adviser believes this top-down approach adds value by avoiding risk. · Defensive Strategy:If the Adviser anticipates the potential for poor prospects in the U.S. and/or foreign stock markets, the Fund may adopt a defensive strategy by investing substantially in fixed-income securities, or money market instruments, or employing index put options and other derivative hedging techniques, including short selling.The Fund may sell securities short in an amount up to 40% of net assets.If the Fund adopts a defensive strategy, the Fund may not meet its investment objective. 3 PRINCIPAL INVESTMENT RISKS The value of any investment in the Fund will change with market conditions and investors may lose money.The Fund is not appropriate for all investors.Market conditions can cause securities to lose money rapidly and unpredictably. · General Risks Stocks:Because stocks are generally more volatile than fixed-income securities, the risk of losses is often higher for funds holding stocks than for those investing only in fixed-income securities. Fixed-Income Securities:The Fund may invest in fixed-income securities rated, at the time of purchase, within the four highest rating categories (by Moody’s, S&P or other nationally recognized securities ratings organizations).After purchase, a security might fall from the four highest rating categories and the Fund may choose to hold it for as long as the Adviser believes prudent.The risk exists that the issuer of a fixed-income security below those categories may be unable to meet interest and principal payments. Also potentially affecting the value of the security could be market perception of the creditworthiness of the issuer, general market liquidity, and price volatility due to interest rate sensitivity. Generally, when interest rates rise, the value of a fixed-income security will fall. · Style Risks:The Adviser may misjudge investment styles and invest the Fund’s assets in styles that will not perform as well as other styles or as well as the general market. · Value Style Risk:Value stocks can perform differently from the market as a whole and from other types of stocks.Value stocks may be purchased based upon the belief that a given security may be out of favor. Value investing seeks to identify stocks that have depressed valuations, based upon a number of factors which are thought to be temporary in nature, and to sell them at superior profits when their prices rise in response to resolution of the issues which caused the valuation of the stock to be depressed. While certain value stocks may increase in value more quickly during periods of anticipated economic upturn, they may also lose value more quickly in periods of anticipated economic downturn.Furthermore, there is the risk that the factors which caused the depressed valuations are longer term or even permanent in nature, and that there will not be any rise in valuation.Finally, there is the increased risk in suchsituations that such companies may not have sufficient resources to continue as ongoingbusinesses, which would result in the stock of such companies potentially becoming worthless. · Growth Style Risk:Growth stocks can perform differently from the market as a whole and from other types of stocks.Growth stocks may be designated as such and purchased based on the premise that the market will eventually reward a given company’s long-term earnings growth with a higher stock price when that company’s earnings grow faster than both inflation and the economy in general.Thus a growth style investment strategy attempts to identify companies whose earnings may or are growing at a rate faster than inflation and the economy. While growth stocks may react differently to issuer, political, market and economic developments than the market as a whole and other types of stocks by rising in price in certain environments, growth stocks also tend to be sensitive to changes in the earnings of their underlying companies and more volatile than other types of stocks, particularly over the short term.Furthermore, growth stocks may be more expensive relative to their current earnings or assets compared to the values of other stocks, and if earnings growth expectations moderate, their valuations may return to more typical norms, causing their stock prices to fall.Finally, during periods of adverse economic and market conditions, the stock prices of growth stocks may fall despite favorable earnings trends. 4 · Allocation Risks:Although the Fund primarily invests in common stocks, based on the Adviser’s assessment of economic and market conditions, the Fund can invest all of its assets in fixed-income securities.There is the risk the Adviser’s allocation could cause the Fund not to meet its objective. · Risks of Foreign Investing:The Fund may purchase foreign securities, including equity-type securities and fixed-income securities.These securities may involve additional risks, including the possibility of political, economic or social instability in the foreign country a security is issued in, which might significantly lower its valuations.Foreign issuers are not subject to the same reporting and regulatory requirements found in the United States.Also, changes in the value of foreign currencies versus the U.S. dollar can affect the value of the Fund’s foreign investments.For example, a decline in the value of a foreign currency will reduce the value of foreign investments denominated in that currency. · Risks of Short Selling:Selling short is selling a security that the Fund does not own.The Fund borrows a security from a broker, then immediately sells it.Later, the Fund repurchases the security and delivers it to the broker as repayment for the borrowed shares.There is the risk that the price of the stock will go up between the time the Fund borrowed and repurchased the stock, which would result in the Fund losing money. 5 PERFORMANCE The following performance information indicates some of the risks of investing in the Fund.The bar chart shows how the Fund’s total return has varied from year to year.The tables show the Fund’s average return over time (before and after taxes) compared with a broad-based market index.Of course, past performance (before and after taxes) is not predictive of future results. Total Return Fund The Total Return Fund’s year-to-date return as of September 30, 2007 was 15.50%. Total Return Fund’s highest & lowest quarterly returns: Total Return Fund vs. MSCI World Index 1 Highest 24.83% Qtr ended 12/31/98 21.11% Lowest -19.57% Qtr ended9/30/02 -18.38% Comparative Returns Average Annual Total Returns for the periods ended December 31, 2006 Total Return Fund 1 Yr 5 Yrs 10 Yrs Return before taxes 15.05% 7.33% 10.48% Return after taxes2 on distributions 14.85% 7.27% 9.86% Return after taxes on distributions and sale of fund shares 10.04% 6.39% 8.96% MSCI World Index 20.07% 9.97% 7.64% 1 Morgan Stanley Capital International World Index is an unmanaged capitalization-weighted stock index that includes all major world stock markets. 2 After tax returns are calculated using the historically highest individual federal marginal income tax rates and do not reflect the impact of state and local taxes.Actual after-tax returns depend on your situation and may differ from those shown.After-tax returns shown are not relevant to those who hold their Fund shares through tax-deferred arrangements, such as 401(k) plans or individual retirement accounts (IRAs). 6 FEES AND EXPENSES The following table describes the fees and expenses you may pay if you buy and hold shares of the Fund. Shareholder Fees (fees paid directly from your investment) Total Return Fund Maximum sales charge (load) imposed on Purchases (as a percentage of offering price) None Maximum deferred sales charge (load) (as a percentage of the lower of original purchase price or redemption proceeds) None Annual Fund Operating Expenses (expenses that are deducted from Fund assets) Total Return Fund Management Fees 1.00% Distribution 12b-1 Fees 0.18% Other Expenses 0.21%1 Total Annual Fund Operating Expenses 1.39%2 1 “Other Expenses” include custodian, administration, transfer agency and other customary Fund expenses for the previous fiscal year. 2 The Adviser is contractually obligated to limit the Total Return Fund’s expenses to 1.50% through October 5, 2016. The Fund’s Board of Trustees can terminate this Agreement at any time upon 60 days’ written notice to the Adviser. The Adviser can recapture any expense or fees if ithas waived or reimbursed such expense or fees within a three-year period and if the expense ratios in those future years are less than 1.50%. Additionally, the Adviser will voluntarily reduce all advisory fees in respect of investments in the Fund by other accounts or Funds that are managed by the Adviser. Example: This example is intended to help you compare the cost of investing in the Fund with the cost of investing in other mutual funds.This example assumes that: · You invest $10,000 in the Fund for the periods indicated · You reinvest your dividends and distributions · You redeem all your shares at the end of those periods · Your investment has a 5% return each year · The Fund’s operating expenses remain the same Although your actual costs could be higher or lower, based on these assumptions your costs would be: 1 year 3 years 5 years 10 years Total Return Fund $142 $440 $761 $1,669 7 OTHER IMPORTANT RISK DISCLOSURES Equity Securities.The term equity-like securities, as used in this prospectus, includes, but is not limited to: common stock, preferred stock, convertible securities, warrants, rights and depository receipts.The Fund will limit its investments in warrants and rights to no more than 5% of its net assets, valued at the lower of cost or market.Warrants and rights acquired by the Fund in units or attached to securities are not subject to these restrictions. Foreign Securities.The Fund may invest without limitation in securities of foreign issuers through sponsored and unsponsored Depositary Receipts, and may invest up to 5% of its net assets at the time of purchase directly in the securities of foreign issuers.Foreign fixed-income securities that may be purchased by the Fund include debt obligations issued or guaranteed by foreign governments, their subdivisions, agencies or instrumentalities or central banks, securities of banks and other business entities; securities indexed in or denominated in foreign currencies or by supranational entities that have been constituted by the governments of several countries to promote economic development, such as The World Bank and The Asian Development Bank.Foreign investment in certain foreign government debt is restricted or controlled to varying degrees, and the Fund makes no guarantee to payment of principal or interest of any fixed-income security.Dividends and interest payable on the Fund’s foreign portfolio securities may be subject to foreign withholding taxes, which may reduce the net return to shareholders. Fixed-Income Securities.The Fund is not limited as to the maturity of its fixed-income investments.Debt securities are subject to the risk of the issuer’s inability to meet principal and interest payments on the obligations (credit risk), and may also be subject to price volatility due to such factors as interest rate sensitivity, market perception of the creditworthiness of the issuer and general market liquidity (market risk).The market value of all debt obligations is affected by changes in prevailing interest rates.The market value of such instruments generally reacts inversely to interest rate changes.If prevailing interest rates decline, the market value of debt obligations generally increases.If prevailing interest rates increase, the market value of debt obligations generally decreases.In general, the longer the maturity of a debt obligation, the greater its sensitivity to changes in interest rates. Money Market Instruments.Money market instruments are short-term, high-quality (rated in the top two categories by S&P, Moody’s or other nationally recognized securities rating organizations) instruments denominated in U.S. dollars or other freely convertible currency, including, but not limited to, short-term obligations issued or guaranteed by the U.S. government, its agencies or instrumentalities, U.S. finance company obligations, corporate commercial paper, obligations of banks and repurchase agreements. Risks of Derivatives.The Fund may use derivative securities, including options, to avoid losses or earn extra income.Securities are considered derivatives when their value is determined or “derived” from the performance of underlying assets, interest rates or indices in which the security does not actually represent ownership.The price movements of derivatives may be more volatile than those of other securities, and their use often involves greater than ordinary investment risk.The Fund anticipates using derivatives principally in an attempt to avoid losses, but there is no guarantee such attempts will be successful. Among the derivatives the Fund may purchase are options.The Fund can write options on up to 25% of the value of its net assets (measured at the time an option is written) and the Fund will not purchase put and call options where the aggregate premiums on its outstanding options exceed 5% of its net assets at the time of purchase.Any unlisted options purchased are not subject to the protections afforded purchasers of listed options issued by the Options Clearing Corporation, which performs the obligations of its members if they default. Portfolio Turnover.The Fund may sell a given security, regardless of how long it has been held in the portfolio, and whether the sale is at a gain or loss.High portfolio turnover in any year will result in the payment by the Fund of above-average transaction costs and could result in the payment by shareholders of above-average amounts of taxes on realized investment gains. 8 Short Sale Risk.The Fund’s short positions represent stocks that the Fund has borrowed from its owners, and then sold to other investors.The Fund remains obligated to return the borrowed stocks to their owners.To do this, the Fund will have to purchase the borrowed stocks back at some point in the future and pay whatever the market price for those stocks may then be.If the price of those stocks has gone up since the time the Fund borrowed the stocks and sold them, the Fund will lose money on the investment.Although the Fund’s gain is limited to the amount for which it sold the borrowed security, its potential loss is unlimited.A mutual fund that engages in short selling is more risky than other mutual funds. PORTFOLIO HOLDINGS The Fund’s portfolio holdings are disclosed quarterly within 60 days of the end of each fiscal quarter, in the Annual Report and Semi-Annual Report to Fund shareholders, and in the quarterly holdings report on Form N-Q.The Annual and Semi-Annual Reports are available by contacting the Fund, c/o U.S. Bancorp Fund Services, LLC, P.O. Box 701, Milwaukee, Wisconsin 53201-0701 or calling 1-800-550-1071.A description of the Fund’s policies and procedures with respect to the disclosure of the Fund’s portfolio securities is available in the Fund’s Statement of Additional Information (“SAI”). ABOUT THE ADVISER Fisher Asset Management, LLC, d/b/a Fisher Investments, 13100 Skyline Blvd., Woodside, California, 94062-4547, is the Fund’s investment adviser.The Adviser supervises and manages the investment portfolio of the Fund, and subject to such policies as the Fund’s Board of Trustees may determine, directs the purchase or sale of investment securities in the day-to-day management of the Fund’s investment portfolio.As of August 31, 2007, the Adviser managed $41.7 billion for large corporations, pension plans, endowments, foundations, governmental agencies and individuals.Kenneth L. Fisher, the founder, Chairman and Chief Executive Officer of the Adviser, controls the Adviser.For its services, the Fund pays the Adviser a monthly management fee based upon its average daily net assets.For the fiscal year ended August 31, 2007, the Adviser received advisory fees of 1.00% of the Total Return Fund’s average daily net assets. A discussion regarding the basis for the Board of Trustees’ approval of the Fund’s investment advisory agreement with the Adviser is available in the Semi-Annual Report to shareholders for the period ended February 28, 2007. Portfolio Manager Mr. Fisher serves as the Fund’s Portfolio Manager and as such is primarily responsible for the day-to-day management of the Fund’s portfolio.He has served as Portfolio Manager of the Total Return Fund, as well as the Purisima All-Purpose Fund, since their respective inception dates.Mr.Fisher has over 25 years of investment management experience.Mr.Fisher began Fisher Investments as a sole proprietorship in 1979 and incorporated the company under the name Fisher Investments, Inc. in 1986. On April 1, 2005, Fisher Asset Management, LLC, d/b/a Fisher Investments, a wholly-owned subsidiary of Fisher Investments, Inc., succeeded to the investment adviser registration of Fisher Investments, Inc. Mr.Fisher is primarily known to the public through his writing.He has written the Portfolio Strategy column in Forbes magazine since 1984.His writings include four books, “Super Stocks,” a tutorial on fundamental stock research published in 1984, “The Wall Street Waltz,” a financial overview and historical lessons through 90 visualizations published in 1987, “100 Minds that Made the Market,” a set of 100 cameo biographies of pioneers of American finance published in 1993, and “The Only 3 Questions That Count,” a tutorial on how to invest by knowing what others don’t.His writings have been published widely and he has been interviewed by numerous financial publications and programs.The Fund may refer to this information in its marketing materials. The Fund’s SAI provides additional information about the Portfolio Manager’s compensation, other accounts managed by the Portfolio Manager and the Portfolio Manager’s ownership of securities in the Fund. 9 PRICING OF FUND SHARES The price you pay when buying the Fund’s shares, and the price you receive when selling (redeeming) the Fund’s shares, is the net asset value of the shares next determined after receipt and acceptance of a complete purchase or redemption request.The per share net asset value is determined by dividing the total value of its net assets (meaning its assets minus its liabilities) by the total number of shares outstanding at that time.The net asset value is determined as of the close of regular trading on the New York Stock Exchange on each day it is open for trading. SHAREHOLDER TRANSACTIONS Type of Account Minimum Initial Investment Minimum Additional Investments Individual, Joint or Gift to Minors Account $25,000 $1,000 Automatic Investment Plan $25,000 $100 IRA or Roth IRA $2,000 $100 HOW TO PURCHASE & REDEEM SHARES The Fund may not accept your account if you are investing for another person as attorney-in-fact.The Fund also may not accept accounts with a “Power of Attorney” in the registration section of the Purchase Application. How to Open Your Account by Mail · Complete the Purchase Application which accompanies this Prospectus or obtain a Purchase Application by calling 1-800-550-1071. · Your completed Purchase Application should be mailed directly to: The Purisima Funds c/o U.S. Bancorp Fund Services, LLC P.O. Box 701 Milwaukee, WI53201-0701 10 The Fund does not consider the U.S. Postal Service or other independent delivery services to be its agents.Therefore, a deposit in the mail with such services, or receipt at U.S. Bancorp Fund Services, LLC post office box, of purchase applications or redemption requests does not constitute receipt by the transfer agent of the Fund. · To purchase shares by overnight or express mail, please use the following street address: The Purisima Funds c/o U.S. Bancorp Fund Services, LLC 615 E. Michigan Street, 3rd Floor Milwaukee, WI 53202-5207 All applications must be fully completed and accompanied by payment in the form of a check made payable to “The Purisima Funds.”All purchases must be made in U.S. dollars and checks must be drawn on U.S. banks.The Fund will not accept payment in cash or money orders.The Fund also does not accept cashier’s checks in amounts of less than $10,000.To prevent check fraud, the Fund will not accept third party checks, Treasury checks, credit card checks, traveler’s checks or starter checks for the purchase of shares.The Fund is unable to accept post-dated checks, post-dated on-line bill pay checks, or any conditional order or payment.If your check is returned for any reason, a $25.00 fee will be assessed against your account.You will also be responsible for any losses suffered by the Fund as a result.When a purchase is made by check and a redemption is made shortly thereafter, the Fund will delay the mailing of a redemption check until the purchase check clears, which may take as long as 15 calendar days.If you contemplate needing access to your investment shortly after purchase, you should purchase the shares by wire as discussed below. In compliance with the USA Patriot Act of 2001, please note that the transfer agent will verify certain information from investors as part of the Fund’s anti-money laundering program.As requested on your account application, you should supply your full name, date of birth, social security number and permanent street address.Mailing addresses containing a P.O. Box will not be accepted without providing a permanent street address on your application.If we do not have a reasonable belief as to the identity of a customer, the account will be rejected or the customer will not be allowed to perform any transaction on the account until such information is received.The Fund also reserves the right to close the account within 5 business days if clarifying information or documentation is not received. Shares of the Fund have not been registered for sale outside of the United States. The Purisima Funds generally do not sell shares to investors residing outside the United States, even if they are United States citizens or lawful permanent residents, except to investors with United States military APO or FPO addresses. How to Open Your Account by Wire · To ensure proper credit to your account, please call the transfer agent at 1-800-841-2858 for instructions prior to wiring funds. · Initial InvestmentBy wire If you are making an initial investment in the Fund, before you wire funds, please contact the transfer agent by telephone to make arrangements with a service representative to submit your completed application via mail, overnight delivery, or facsimile.Upon receipt of your application, your account will be established and a service representative will contact you within 24 hours to provide an account number and wiring instructions.You may then contact your bank to initiate the wire using the instructions you were given. 11 · For Subsequent InvestmentsBy wire Before sending your wire, please contact the transfer agent to advise them of your intent to wire funds.This will ensure prompt and accurate credit upon receipt of your wire. · Funds should be wired through the Federal Reserve System as follows: U.S. Bank, N.A. 777 East Wisconsin Avenue Milwaukee, Wisconsin 53202 ABA# 075000022 Credit: U.S. Bancorp Fund Services, LLC. Account # 112952137 Further credit: Purisima Funds (Name of Fund) Name of the Shareholder and Account number Purchasing Shares through an Automatic Investment Plan · Under an Automatic Investment Plan, your designated bank or other financial institution debits a preauthorized amount ($100 minimum investment amount) on your account each month and applies the amount to the purchase of Fund shares.The Fund requires 15 days after the receipt of your request to initiate the Plan to verify your account information.Generally, the Plan will begin on the next transaction date scheduled by the Fund for the Plan following this 15 day period.The Plan can be implemented with any financial institution that is a member of the Automated Clearing House. · You may adopt the Plan at the time an account is opened by completing the appropriate section of the Purchase Application. · To establish the Plan after an account is opened, an application may be obtained by calling 1-800-550-1071. · You will receive a statement on a quarterly basis showing the purchases made under the Plan. · Redeeming all funds from your account will discontinue your Plan privileges unless otherwise specified. · To change the amount of your investment or to terminate the plan, please call the transfer agent 5 days prior to the effective date.The transfer agent will charge a $25 fee for any returned payment. Rejection of Orders The Fund may reject any purchase order or exchange request for any reason and without prior notice.Excessive or short-term trading (such as market timing) in Fund shares may harm performance by compromising portfolio management strategies and increasing Fund expenses.The Fund may reject a purchase order and may terminate or restrict the exchange privilege of any investor or group of investors whose pattern of trading or transaction history involves, in the opinion of the Fund, actual or potential harm to the Fund.The Fund may notify the investor that a purchase order or an exchange has been rejected after the day the order is placed or after acceptance by an intermediary.The Fund’s policy on disruptive trading is described below. 12 Exchanging Shares · Shareholders may exchange ($500 minimum per transaction) all or a portion of their shares in the Fund for shares in the First American Prime Obligation Money Market Fund (the “Money Market Fund”).†A $5.00 charge will be applied to telephone exchange transactions. · The value to be exchanged and the price of the shares being purchased will be the net asset value next determined by the Fund after receipt and acceptance of complete instructions for the exchange by the Fund or its agent or subagent. Automatic Exchange Plan · You may make automatic monthly exchanges from the Money Market Fund† to a Fund account ($100 minimum per transaction), but you must meet the Fund’s minimum initial investment requirements before this Plan is established. · You may adopt the Plan at the time an account is opened by completing the appropriate section of the Purchase Application, or you may obtain an application to establish the Automatic Exchange Plan after an account is open by calling 1-800-550-1071. Redemptions by Mail · To redeem shares by mail, simply send an unconditional written request to the Fund specifying the number of shares or dollar amount to be redeemed, the name of the Fund, the name(s) on the account registration and the account number.A request for redemption must be signed exactly as the shares are registered. · If the amount requested is greater than $25,000, or the proceeds are to be sent to a person other than the record holder or to a location other than the address of record, each signature must be signature guaranteed (see Definition of Signature Guarantee). · Additional documentation is required for redeeming shares in corporate accounts or the redemption of shares held by persons acting pursuant to a Power of Attorney.In case of any questions, contact the transfer agent in advance. · Before redeeming recently purchased shares, please note that if the transfer agent has not yet collected payment for the shares you are selling, it may delay sending the proceeds until the payment is collected, which may take up to 15 calendar days from the purchase date. † The Money Market Fund is not affiliated with the Purisima Funds. You must obtain a copy of the Money Market Fund prospectus by calling 1-800-841-2858, and you are advised to read itcarefully, before authorizing any investment in shares of the Money Market Fund. 13 Redemptions by Wire · To redeem shares by telephone and request wire payment, payment of the redemption proceeds will normally be made in federal funds on the next business day.The redemption order must be received by the transfer agent before the Fund’s net asset value is calculated for the day.There will be a charge of up to $15 for each domestic wire redemption and $30.00 for each international wire redemption. · If you elect transactions via wire transfer you may be required to pay fees, including the wire fee and other fees. These fees will be deducted from your redemption proceeds on any complete redemption. If you are redeeming only a portion of your account, the fee will be deducted from the remaining balance in your account. Telephone Redemptions · Shares may be redeemed for accounts with telephone redemption privileges, in amounts of $500 or more and up to $25,000, by calling the transfer agent. · Proceeds redeemed by telephone will be mailed to your address, or wired or transmitted by electronic funds transfer to your preauthorized bank account as shown on the records of the Fund. · A redemption request in excess of $25,000 must be made following the procedures of redemption by mail. Systematic Withdrawal Plans · The Fund offers a Systematic Withdrawal Plan, which allows you to designate that a fixed amount (limited to those shareholders with a balance of $100,000 or greater upon commencement of participation in the Plan) be distributed to you at regular intervals. · The required redemption ($500 minimum per transaction) can take place on any day of the month as completed in the account application, but if the day you designate falls on a Saturday, Sunday or legal holiday, the distribution will be made on the next business day. · An application for participation in the Systematic Withdrawal Plan may be obtained by calling the Transfer Agent. Any changes made to distribution information must be made in writing and signed by each registered holder of the account, and may require a signature guarantee. Buying and Selling Shares through Broker Dealers · You may be able to buy and sell shares of the Fund through certain brokers (and their agents) that have executed an agreement to sell Fund shares.You may be charged a fee if you place an order with such a broker or its authorized agent.You will receive the price currently available when the broker-dealer receives the order. Fraud · The Fund reserves the right to reject any telephone redemption or exchange request and the telephone redemption or exchange privilege may be modified or terminated at any time on 30-days’ notice to shareholders. 14 · In an effort to prevent unauthorized or fraudulent redemption or exchange requests by telephone, the Purisima Funds and the Transfer Agent employ reasonable procedures specified by the Fund to confirm that such instructions are genuine.Among the procedures used to determine authenticity, if you are electing to redeem or exchange by telephone you will be required to provide your account number or other identifying information. · All such telephone transactions will be tape-recorded and you will receive a confirmation in writing. · The Purisima Funds may implement other procedures from time to time.If reasonable procedures are not implemented, the Purisima Fundsand/or the Transfer Agent may be liable for any loss due to unauthorized or fraudulent transactions.In all other cases, the shareholder is liable for any loss for unauthorized transactions. · In periods of severe market or economic conditions, the telephone redemption or exchange of shares may be difficult to implement and you should redeem shares by writing to the Transfer Agent at the address listed above. · If for any other reason you are unable to redeem or exchange by telephone, you should redeem or exchange shares by writing to the transfer agent at the address listed above. Definition of Signature Guarantee Signature guarantees generally will be accepted from domestic banks, brokers, dealers, credit unions, national securities exchanges, registered securities associations, clearing agencies and savings associations, as well as from participants in the New York Stock Exchange Medallion Signature Program and the Securities Transfer Agents Medallion Program (“STAMP”).A notary public is not an acceptable signature guarantor. A signature guarantee of each owner is required to redeem shares in the following situations: · If ownership is changed on your account; · When redemption proceeds are sent to any person, address or bank account not on record; · Written requests to wire redemption proceeds (if not previously authorized on the account); · When establishing or modifying certain services on an account; · If a change of address was received by the Transfer Agent within the last 15 days; · For all redemptions in excess of $25,000 from any shareholder account. In addition to the situations described above, the Fund(s) and/or the Transfer Agent reserve the right to require a signature guarantee in other instances based on the circumstances relative to the particular situation. POLICY ON DISRUPTIVE TRADING The Fund is designed as a long-term investment and, therefore, is not appropriate for “market timing” or other trading strategies that entail rapid or frequent investment and disinvestment which could disrupt orderly management of the Fund’s investment portfolio (“disruptive trading”). Right to Reject or Restrict Purchase and Exchange Orders The Fund’s Board of Trusteeshas adopted policies and procedures reasonably designed to monitor Fund trading activity and, in cases where disruptive trading activity is detected, to take action to stop such activity.The Fund reserves the right to modify these policies at any time without shareholder notice. 15 In particular, the Fund or the Fund’s distributor (the “Distributor”) may, without any prior notice, reject a purchase order and/or terminate or restrict the exchange privilege of any investor, group of investors, or person acting on behalf of any investor or investors, whose pattern of trading or transaction history involves, in the opinion of the Fund or the Distributor, actual or potential harm to the Fund.The Distributor considers certain factors, such as transaction size, type of transaction, frequency of transaction and trade history, when determining whether to reject a purchase order or terminate or restrict exchange privileges.With respect to direct shareholder accounts, the Fund currently considers a redemption or exchange out of the Fund four times within any 12 month period to be disruptive.Investors who have not engaged in disruptive trading may also be prevented from exchanging or purchasing shares of the Fund if the Fund or the Distributor believes a financial intermediary or its representative associated with that investor’s account has otherwise been involved in disruptive trading on behalf of other accounts or investors. Despite the efforts of the Fund and the Distributor to prevent disruptive trading within the Fund and the adverse impact of such activity, there is no guarantee that the Fund’s policies and procedures will be effective. Monitoring Trading Practices The Fund monitors selected trades in an effort to detect excessive short-term trading activities.If, as a result of this monitoring, the Fund believes that a shareholder has engaged in excessive short-term trading, it may, in its discretion, ask the shareholder to stop such activities or refuse to process purchases in the shareholder’s accounts.In making such judgments, the Fund seeks to act in a manner that it believes is consistent with the best interests of shareholders.Due to the complexity and subjectivity involved in identifying abusive trading activity and the volume of shareholder transactions the Fund handles, there can be no assurance that the Fund’s efforts will identify all trades or trading practices that may be considered abusive.In compliance with Rule 22c-2 of the Investment Company Act of 1940, as amended, the Distributor has entered into written agreements with the Fund’s financial intermediaries, under which the intermediary must, upon request, provide the Fund with certain shareholder and identity trading information so that the Fund can enforce their frequent trading policies. Risks of Disruptive Trading Disruptive trading of Fund shares may adversely affect Fund performance and the interests of long-term investors.Volatility resulting from excessive purchases or sales or exchanges of Fund shares, especially involving large dollar amounts, may disrupt efficient portfolio management and make it difficult to implement long-term investment strategies.In particular, disruptive trading may: · require the Fund to keep more assets in money market instruments or other very liquid holdings than it would otherwise like, causing the Fund to miss out on gains in a rising market; · require the Fund to sell some its investments sooner than it would otherwise like in order to honor redemptions; and · increase brokerage commissions and other portfolio transaction expenses because securities are constantly being bought and sold by the Fund as assets and move in and out. The Fund’s investments in foreign securities may be particularly susceptible to short duration trading strategies.This is because time zone differences among international stock markets can allow a shareholder engaging in a short duration strategy to exploit Fund share prices that are based on closing prices of securities established some time before the Fund calculates its own share price (typically 4:00 p.m. Eastern Time).In addition, to the extent the Fund significantly invests in high yield bonds or small-cap equity securities, because these securities are often infrequently traded, investors may seek to trade Fund shares in an effort to benefit from their understanding of the value of these securities.Any such frequent trading strategies may interfere with efficient management of the Fund’s portfolio to a greater degree than funds which invest in highly liquid securities and cause dilution in the value of Fund shares held by other shareholders. 16 FAIR VALUE PRICING The Fund has adopted fair valuation procedures for use in appropriate circumstances.If no price, or in the Adviser’s determination no price representing fair value, is provided for a security held by the Fund by an independent pricing agent, then the security shall be fair valued.The Board of Trustees has delegated to the Adviser the authority to approve fair value determinations in any situation that would impact the Fund’s net asset value by less than a penny per share.If the proposed valuation would impact the Fund’s net asset valueby more than a penny per share, then the Valuation Committee of the Board meets to determine an appropriate price.In using fair value pricing, the Fund attempts to establish the price that it might reasonably have expected to receive upon a sale of the security at 4:00 pm Eastern Time.The Fund expects to use fair valuation only in limited circumstances, such as when trading for a security is halted during the trading day or a security is thinly traded.Fair value pricing involves judgments that are inherently subjective and inexact and it is not possible to determine with certainty when, and to what extent, an event will affect a market price.As a result, there can be no assurance that fair value pricing will reflect actual market value and it is possible that the fair value determined for a security may differ materially from the value that could be realized upon the sale of the security. SHAREHOLDER REPORTS & INFORMATION The Fund will provide statements and reports regarding the status of your investment account.After each transaction that affects the account balance or account registration, you will receive a confirmation statement (except for Automatic Investment Plan transactions, which generate quarterly confirmations of all automatic transactions).All shareholders also receive quarterly account statements.Financial reports are provided to shareholders on a semi-annual basis. DIVIDENDS & DISTRIBUTIONS The Fund intends to pay dividends from net investment income, if any, annually and distribute substantially all net realized capital gains, if any, at least annually.The Fund may make additional distributions if necessary to avoid the imposition of a 4% excise tax imposed on net income or other tax on undistributed income and capital gains.You may elect to reinvest all income dividends and capital gains distributions in shares of the Fund or in cash as designated on the Purchase Application.You may change your election at any time by sending written notification to the Fund.If you elect to receive distributions and/or capital gains paid in cash, and the U.S. Postal Service cannot deliver the check, or if a check remains outstanding for six months, the Fund reserves the right to reinvest the distribution check in your account, at the Fund’s current net asset value, and to reinvest all subsequent distributions. The election is effective for distributions with a dividend record date on or after the date the Fund receives notice of the election.Shares will be purchased at the net asset value in effect on the business day after the dividend record date and will be credited to your account on such date.Dividends and capital gains distributions, if any, will reduce the net asset value of the Fund by the amount of the dividend or capital gains distribution, so that a purchase of Fund shares shortly before the record date for a distribution may result in the receipt of taxable income that, in essence, represents a return of capital. 17 TAXES The Fund may make distributions taxable to you as either ordinary income or capital gains.Dividends are taxable as ordinary income.The rate you pay on capital gains distributions will depend on how long the Fund held the securities generating the gains, not on how long you as a shareholder owned your Fund shares.Distributions and dividends that are reinvested will receive the same tax treatment as distributions and dividends that are received in cash. Federal law requires the Fund to withhold a percentage of all distributions and redemption proceeds paid to shareholders if they have not provided their correct taxpayer identification number. If you sell your Fund shares, it is considered a taxable event for you.Depending on the purchase price and sale price of the shares you sell, you may have a gain or loss on the transaction.You are responsible for any tax liabilities generated by your transaction.An exchange of Fund shares for shares of any other fund will be treated as a sale of the Fund’s shares and subject to the same tax consequences. This section is a brief summary of some important federal tax considerations.There might be additional federal, state and local tax consequences to you as a shareholder.You should consult your tax professional about the consequences of investing in the Fund unique to your tax situation. RULE 12B-1 FEES The Fund has adopted a Distribution Plan (the “Plan”) pursuant to Rule 12b-1 under the Investment Company Act of 1940.Under this Plan, the Fund is authorized to pay the Adviser, as Distribution Coordinator, a fee for the sale and distribution of its shares.The maximum annual amount of the fee authorized is 0.25% of the Fund’s average daily net assets.Because these fees are paid out of the Fund’s assets on an on-going basis, over time these fees will increase the cost of your investment and may cost you more than paying other types of sales charges. 18 FINANCIAL HIGHLIGHTS The financial highlights table is intended to help you understand the Fund’s financial performance for the past five years.Certain information reflects financial results for a single Fund share.The total returns in the table represent the rate that an investor would have earned, or lost, on an investment in the Fund, assuming reinvestment of all dividends and distributions.This information has been audited by Tait, Weller & Baker LLP, the Fund’s independent registered public accounting firm. Tait, Weller & Baker LLP’s report and the Fund’s financial statements are included in the Fund’s annual report, which is available upon request. For a capital share outstanding throughout each year. Total Return Fund Years Ended August 31, 2007 2006 2005 2004 2003 Net asset value, beginning of year $21.51 $19.03 $16.58 $15.31 $14.06 Income from investment operations: Net investment income 0.09 0.04 0.10 0.07 0.07 Net realized and unrealized gain (loss) on investments 3.27 2.72 2.42 1.27 1.34 Total from investment operations 3.36 2.76 2.52 1.34 1.41 Less distributions: From net investment income (0.08) (0.28) (0.07) (0.07) (0.05) From net realized gain - (0.11) Total distributions (0.08) (0.28) (0.07) (0.07) (0.16) Net asset value, end of year $24.79 $21.51 $19.03 $16.58 $15.31 Total return 15.63% 14.54% 15.20% 8.72% 10.22% Ratios/supplemental data: Net assets, end of year (millions) $465.7 $387.3 $325.4 $298.6 $244.1 Ratio of expenses to average net assets: Before fees waived and expenses absorbed or recouped 1.39% 1.49% 1.46% 1.49% 1.56% After fees waived and expenses absorbed or recouped 1.39% 1.49% 1.49% 1.50% 1.50% Ratio of net investmentincome to average net assets # 0.37% 0.21% 0.52% 0.42% 0.55% Portfolio turnover rate 16.38% 43.47% 16.68% 19.50% 12.57% # Net of fees waived. 19 PRIVACY NOTICE Fisher Asset Management, LLC (doing business as Fisher Investments) and the Purisima Funds collect non-public information about you from the following sources: ·Information we receive about you on applications or other forms; ·Information you give us orally; and ·Information about your transactions with us or others. We are committed to protecting your privacy and your non-public personal information.We do not sell or market your non-public personal information to unaffiliated organizations.We maintain physical, electronic and procedural safeguards to guard your non-public personal information.We hold our employees to strict standards of conduct regarding confidentiality, and employees who violate our Privacy Policy are subject to disciplinary process.We restrict access to your information to those employees who need to know that information to carry out their duties. We do not disclose any non-public personal information about our clients or former clients without the client’s authorization, except as permitted by law.We may disclose the non-public information we collect to employees and affiliates, and unaffiliated third parties as permitted by law.Third parties may include law enforcement agencies, government and regulatory authorities, and professionals such as our legal counsel and auditors, and we may disclose information for reasons such as audit purposes, prevention of fraud or money laundering, protection of confidentiality, compliance with laws, and to provide agreed upon products and services to you.Third parties may also include service providers performing financial services for us (such as brokers and custodians) and service providers performing non-financial services for us (such as third parties performing computer related or data maintenance, marketing or other services for us or to assist us in offering our products and services to you).It is our policy to require all third party service providers that will receive information to sign strict confidentiality agreements agreeing to safeguard such information and use it only for the purpose it was provided. THIS PAGE IS NOT A PART OF THE PROSPECTUS PN-1 The Purisima Funds For investors who want more information about the Purisima Total Return Fund, the following documents are available free upon request: Annual/Semi-Annual Reports: Additional information about the Fund’s investments is available in the Fund’s annual and semi-annual reports to shareholders.In the Fund’s annual report, you will find a discussion of the market conditions and investment strategies that significantly affected the Fund’s performance during its last fiscal year. Statement of Additional Information (SAI):The SAI provides more detailed information about the Fund and is incorporated by reference into this Prospectus. You can get free copies of the Fund’s annual and semi-annual reports and the SAI, request other information and discuss your questions about the Fund by contacting the Fund at: The Purisima Funds c/o Fisher Investments 13100 Skyline Blvd. Woodside, California94062 Telephone:1-800-550-1071 You can review and copy information about the Fund, including the Fund’s reports and SAI, at the Public Reference Room of the Securities and Exchange Commission in Washington, D.C.You can obtain information on the operation of the Public Reference Room by calling 1-202-551-8090 or 1-800-SEC-0330.You can get copies of the Fund’s reports and SAI and other information: · Free of charge from the Commission’s Internet website at www.sec.gov · For a fee, by writing to the Public Reference Room of the Commission, 100 F Street NE, Washington, DC 20549-0102, or · For a fee, by electronic request at the following e-mail address: publicinfo@sec.gov. Because shares of the Fund are not generally made available to the public at large, the Fund’s SAI and shareholder reports are not available on its Internet website. (The Purisima Funds’ SEC Investment Company Actfile number is 811-07737) The Purisima Funds Prospectus December 1, 2007 The Purisima All-Purpose Fund As with all mutual funds, the Securities and Exchange Commission has not approved or disapproved these securities or determined if this prospectus is truthful or complete.Any representation to the contrary is a criminal offense. TABLE OF CONTENTS INVESTMENT OBJECTIVE 2 MAIN INVESTMENT STRATEGIES 2 PRINCIPAL INVESTMENT RISKS 2 PERFORMANCE 5 FEES AND EXPENSES 6 OTHER IMPORTANT RISK DISCLOSURES 7 PORTFOLIO HOLDINGS 8 ABOUT THE ADVISER 8 PRICING OF FUND SHARES 9 SHAREHOLDER TRANSACTIONS 9 HOW TO PURCHASE & REDEEM SHARES 9 POLICY ON DISRUPTIVE TRADING 15 FAIR VALUE PRICING 16 SHAREHOLDER REPORTS & INFORMATION 17 DIVIDENDS & DISTRIBUTIONS 17 TAXES 17 RULE 12B-1 FEES 18 FINANCIAL HIGHLIGHTS 19 PRIVACY NOTICE PN-1 1 INVESTMENT OBJECTIVE • Purisima All-Purpose Fund: seeks to provide protection against declines in the value of the U.S. and foreign equity markets. • The Fund seeks to achieve its objective by investing in a portfolio that may include derivative securities (including the use of futures and options strategies), money market instruments and other securities. The Fund may also sell securities short and may enter into swap agreements. The Fund may also at times invest in U.S. and foreign common stocks, and fixed-income securities. The Fund’s investments in different types of securities may vary significantly. • This is a non-fundamental investment objective that can be changed by the Fund upon 60 days’ prior notice to shareholders. MAIN INVESTMENT STRATEGIES • Defensive Investment Strategies. The Fund is intended primarily to provide a means for shareholders to efficiently make use of certain defensive strategies in the event of unfavorable conditions in the equity markets. If the Adviser anticipates the potential for poor prospects in the U.S. and/or foreign stock markets, the Fund may adopt an aggressive defensive strategy employing index put options, futures contracts and other techniques involving the use of derivative instruments, including short selling and the use of swap agreements. The Fund may use these techniques both for hedging and non-hedging purposes, and to the extent permitted under applicable law. • Temporary Defensive Strategy. The Fund may hold some or all of its assets in cash or in money market instruments, including U.S. Government obligations, shares of other mutual fund and repurchase agreements, or make other short-term investments to either maintain liquidity or for short-term defensive purpose when the Adviser believes it is in the best interests of the shareholders to do so.During these periods, the Fund may not achieve its investment objective. • Futures and Options. The Fund may use futures contracts and related options for hedging purposes to offset changes in the value of securities held or expected to be acquired. They may also be used to gain exposure to a particular market or instrument, to create a synthetic money market position, and for certain other tax-related purposes. • Short Selling. Selling short is selling a security that the Fund does not own in the expectation that the security’s value will fall. The Fund borrows a security from a broker, then immediately sells it. Later, the Fund repurchases the security and delivers it to the broker as repayment for the borrowed shares. • Swap Agreements. The Fund may enter into swap agreements for purposes of attempting to gain exposure to a particular group of stocks or to an index of stocks without actually purchasing those stocks, or to hedge a position. The Fund will use short-term swap agreements to exchange the returns (or differentials in rates of return) earned or realized in particular predetermined investments or instruments. PRINCIPAL INVESTMENT RISKS The value of any investment in the Fund will change with market conditions and investors may lose money. The Fund is not appropriate for all investors, and is not meant to be a complete investment program. Market conditions can cause securities to lose money rapidly and unpredictably. 2 • Risks of Short Selling: Selling short is selling a security that the Fund does not own as described above. There is the risk that the price of the stock will go up between the time the Fund borrowed and repurchased the stock, which would result in the Fund losing money. Although the Fund’s gain is limited to the amount for which itsold the borrowed security, its potential loss is unlimited. A mutual fund that engages in short selling is more risky than other mutual funds. • Risks of Certain Derivative Securities. Futures and Options:There may be an imperfect correlation between the changes in market value of the securities held by the Fund and the prices of futures and options on futures. There may not always be a liquid secondary market for a futures contract. As a result, the Fund may be unable to close out its futures contracts at a time which is advantageous. Because option premiums paid or received by the Fund are small in relation to the market value of the investments underlying the options, buying and selling put and call options can be more speculative than investing directly in securities. Swap Counterparty Risk: The Fund will not enter into any swap agreement unless the Adviser believes that the other party to the transaction is creditworthy. The use of equity swaps involves risks that are different from those associated with ordinary portfolio securities transactions. Swap agreements may be considered to be illiquid. The Fund bears the risk of loss of the amount expected to be received under a swap agreement in the event of the default or bankruptcy of a swap agreement counterparty. • Trading Halt Risk: Certain major exchanges on which options and futures contracts are traded, such as the Chicago Mercantile Exchange, have established limits on how much an option or futures contract may decline over various time periods within a day. If an option or futures contract’s price declines more than the established limits, trading on the exchange is halted on that instrument. If a trading halt occurs before the close of a trading day, the Fund may not be able to purchase or sell options or futures contracts. In such an event, the Fund also may be required to use a “fair-value” method to price its outstanding contracts. • Non-Diversification Risk: Because the Fund is non-diversified, itmay invest in the securities of a limited number of issuers. To the extent that the Fund invests a significant percentage of its assets in a limited number of issuers, the Fund is subject to the risks of investing in those few issuers, and may be more susceptible to a single adverse economic or regulatory occurrence. • Industry Concentration Risk: The Fund is not restricted from concentrating its investments in a single industry or in a limited number of industries.If such concentration were to occur, the Fund would be subject to the risks of those industries to a greater degree.If the Fund invests more than 25% of its total assets in a single industry (other than the U.S. Government or its agencies or instrumentalities), it would notify shareholders. • Allocation Risks:The Adviser may allocate the Fund’s assets in ways that will not perform as well as the general market. • General Risks. Stocks: Because stocks are generally more volatile than fixed-income securities, the risk of losses is often higher for funds holding stocks than for those investing only in fixed-income securities. 3 Fixed-Income Securities:The Fund may invest in fixed-income securities rated, at the time of purchase, within the four highest rating categories (by Moody’s, S&P or other nationally recognized securities ratings organizations). After purchase, a security might fall from the four highest rating categories and the Fund may choose to hold it for as long as the Adviser believes prudent. The risk exists that the issuer of a fixed-income security below those categories may be unable to meet interest and principal payments. Also potentially affecting the value of the security could be market perception of the creditworthiness of the issuer, general market liquidity, and price volatility due to interest rate sensitivity.Generally, when interest rates rise, the value of a fixed-income security will fall. • Risks of Foreign Investing: The Fund may purchase foreign securities, including equity-type securities and fixed-income securities. These securities may involve additional risks, including the possibility that political, economic or social instability in the foreign country in which a security is issued might significantly lower its valuations. Foreign issuers are not subject to the same reporting and regulatory requirements found in the United States. Also, changes in the value of foreign currencies versus the U.S. dollar can affect the value of the Fund’s foreign investments. For example, a decline in the value of a foreign currency will reduce the value of foreign investments denominated in that currency. • Relatively High Portfolio Transaction Expenses: The Adviser intends to use the Fund as a vehicle to help manage the investments of the Adviser’s separate account and other clients during unfavorable conditions in the equity markets. Because the Adviser may cause large investments to be made in and out of the Fund relative to its size during such periods, the Fund’s assets could vary significantly from time to time. These changes in asset size could cause the Fund to incur relatively high transaction costs in managing its portfolio investments, such as increased brokerage commissions. PERFORMANCE The following performance information indicates some of the risks of investing in the Fund.The bar chart shows the Fund’s total return for the last fiscal year.The tables show the Fund’s average return over time (before and after taxes) compared with a broad-based market index.Of course, past performance (before and after taxes) is not predictive of future results. All-Purpose Fund The Total Return Fund’s year-to-date return as of September 30, 2007 was 5.11%. All-Purpose Fund’s highest & lowest quarterly returns: All-Purpose Fund vs. Merrill Lynch U.S. Treasury Bills 0-3 Months Index 1 Highest 1.97% Qtr ended 06/30/06 1.18% Lowest 1.67% Qtr ended12/31/06 1.25% Comparative Returns Average Annual Total Returns for the periods ended December 31, 2006 Since All-Purpose Fund 1 Yr 11/1/053 Return before taxes 7.47% 6.83% Return after taxes2 on distributions 4.82% 4.38% Return after taxes on distributions and sale of fund shares 4.85% 4.40% Merrill Lynch U.S. Treasury Bills 0-3 Months Index 4.82% 4.67% 1Merrill Lynch U.S. Treasury Bills 0-3 Months Index is an unmanaged index of Treasury securities that assumes reinvestment of all income. 2 After tax returns are calculated using the historically highest individual federal marginal income tax rates and do not reflect the impact of state and local taxes.Actual after-tax returns depend on your situation and may differ from those shown.After-tax returns shown are not relevant to those who hold their Fund shares through tax-deferred arrangements, such as 401(k) plans or individual retirement accounts (IRAs). 3 November 1, 2005 is the inception date for the All-Purpose Fund. 5 FEES AND EXPENSES The following table describes the fees and expenses you may pay if you buy and hold shares of the Fund. Shareholder Fees (fees paid directly from your investment) All-Purpose Fund Maximum sales charge (load) imposed on Purchases (as a percentage of offering price) None Maximum deferred sales charge (load) (as a percentage ofthe lower of original purchase price or redemption proceeds) None Annual Fund Operating Expenses (expenses that are deductedfrom Fund assets) All-Purpose Fund Management Fees 1.00% Distribution 12b-1 Fees1 0.00% Other Expenses2 544.57% Acquired Fund Fees and Expenses3 0.21% Total Annual Fund Operating Expenses 545.78% Waiver (544.07)% Net Annual Fund Operating Expenses4 1 .71% 1 The Trust has adopted a Rule 12b-1 Plan on behalf of the Fund under which the Fund could pay up to 0.25% annually in 12b-1 fees, but the Trustees presently have not authorized any such payments, and Trustee approval would be required prior to imposing such payments on any class of shares. Shareholders would be provided with 60 days’ notice prior to the Fund instituting any 12b-1 fees. 2 “Other Expenses” include custodian, administration, transfer agency and other customary Fund operating expenses for the previous fiscal year. 3 The Fund is required to disclose “Acquired Fund Fees and Expenses” in the above fee table.Acquired Fund Fees and Expenses are indirect fees that funds incur from investing in the shares of other mutual funds (“Acquired Fund(s)”). The indirect fee represents a pro rata portion of the cumulative expenses charged by the Acquired Fund.Acquired Fund Fees and Expenses are reflected in the Acquired Fund’s net asset value.Please note that the Total Annual Fund Operating Expenses in the table above do not correlate to the ratio of Expenses to Average Net Assets found within the “Financial Highlights” section of this prospectus. 4 The Adviser is contractually obligated to limit the All-Purpose Fund’s expenses to 1.50% through October 5, 2016. The Trustees can terminate this Agreement at any time upon 60 days’ written notice to the Adviser. The Adviser can recapture any expense or fees if ithas waived or reimbursed such expense or fees within a three-year period and if the expense ratios in those future years are less than 1.50%. Additionally, the Adviser will voluntarily reduce all advisory fees in respect of investments in the Fund by other accounts or Funds that are managed by the Adviser. 6 Example: This example is intended to help you compare the cost of investing in the Fund with the cost of investing in other mutual funds. This example assumes that: •
